11

 

' Fll,.E

AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case

 

UCT 2 3 2018

CLERK. U\Si DEST'_MCT COURT

UNITED STATES DISTRICT CoURir

 

 

 

SOUTHERN DISTRICT OF CALIFORNIA SOUTHERN}[J£.`»&I§:¢T' OF CAL\FORN|A
BY '\ DEPuTY
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

V_ (For Offenses Comrnitted On or After November 1, 1987)

Luis Enrique Guzrnan-Cornelio
Case Number: 155ch 75 9-RNB

Ryan Fraser, Federal Defenders Inc.
Defendant’s Attorney

REGISTRATIQN No. 71623298

|:| n

The Defendant:

pleaded guilty to count(s) l of the Superseding Information

I:I was found guilty on ccunt(s)

after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Count

Title & Section Nature of Ofi`ense Number§s[
8 USC 1325 Improper Entry by an Alien (Misdemeanor) l

The defendant is sentenced as provided in pages 2 through 3 of this judgment
13 The defendant has been found not guilty on count(s)
>H Count(s) Underlying Inforniation is dismissed on the motion of the United States.
§ Assessrnent : $10 Waived
|X] Fine Waived |:l Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all tines, restitution, costs, and special assessments imposed by this
judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States Attorncy of
any material change in the defendant’s economic circumstances

October 22._2'018 ___-q /7

 

 

HGN.ROBE . LoCK
UNITED A ES MAGISTRATE JUDGE

l 8ch 75 9-RNB

 

° l AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

 

DEFENDANT: Luis Enrique Guzman-Cornelio Judgrnent - Page 2 of 3
CASE NUMBER: 18cr3 ?59-RNB

IMPRISONMENT
T he defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time Served

 

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:||]

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
|:| at P.M. on _
|:] as notified by the United States Marshal.

 

 

m The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before
|:| as notified by the United States Marshal. `
II as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

lScr3759-RNB

 

